Citation Nr: 0333636	
Decision Date: 12/03/03    Archive Date: 12/15/03

DOCKET NO.  99-08 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active duty from October 1972 to October 
1974, and from July 1988 to October 1989, with interval 
inactive duty with the Army National Guard of Ohio.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision of 
the RO, which denied the claim on appeal.  

The veteran's sworn testimony was obtained first in September 
2000 before a hearing officer at the RO, and in a June 2003 
video conference hearing conducted by the undersigned 
Veterans Law Judge with the veteran at the RO.  

It is noted that service connection for a psychiatric 
disorder, to include a personality disorder (also including: 
an anxiety state; nervous condition; mild situational 
depression; and, passive dependent or schizotopal personality 
disorders) was denied in a February 1996 decision of the 
Board.  That Board decision is final, and the veteran has not 
petitioned to reopen it.  Accordingly, the matter presently 
on appeal is limited to service connection for the diagnosis 
of PTSD.  


REMAND

There was a significant change in the law during the pendency 
of this appeal, of which the veteran has been provided 
inadequate notice.  On November 9, 2000, President Clinton 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  Among 
other things, this law eliminated the concept of a "well-
grounded" claim, redefined the obligations of VA with 
respect to the duty to assist, and superseded the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, 2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

A review of the claims folder reveals that notice of VCAA was 
issued to the veteran by the RO in a letter dated in October 
2001.  However, that notice was limited to claims which are 
no longer in appellate status.  While the VCAA notice 
informed the veteran of the general provisions of VCAA, it 
did not specifically address the PTSD claim on appeal, nor 
did it give the veteran notice of the information and 
evidence necessary to substantiate his claim for service 
connection for PTSD, and of which portions of any such 
information or evidence were to be provided by the veteran, 
or VA.  That is, the veteran was not specifically advised 
what information and medical or lay evidence, not previously 
submitted, is necessary to substantiate his claim of service 
connection for PTSD, with further notice as to what evidence, 
if any, the veteran is expected to obtain and submit, and 
what evidence the VA will obtain.  This sort of general 
notice is defective under VCAA, as interpreted by the Court 
in Quartuccio v. Principi, 16 Vet. App. 183 (2002) and 
Charles v. Principi, 16 Vet. App. 370 (2002).  Accordingly, 
notice of VCAA must be provided to the veteran, specifically 
in regard to the sort of evidence necessary to substantiate 
his claim of service connection for PTSD, with notice as to 
what evidence he needs to submit, and what evidence VA will 
obtain.  

In finding so, the Board notes that the March 1999 statement 
of the case (SOC) merely advised the veteran that his claim 
was not well-grounded, a legal concept of law which no longer 
exists post-VCAA.  Additionally, the supplemental statements 
of the case (SSOC's) of July 2001 and December 2002 fail to 
meet VCAA notice requirements under the Quartuccio standard, 
since the veteran was not given specific notice that his PTSD 
stressors must be verified in order for his claim to prevail, 
and that verification was impossible without more detailed 
PTSD stressor information from him.  While it is true that 
the RO requested more detailed PTSD stressors from the 
veteran in letters issued in January 1998 and August 2002, it 
appears from the veteran's replies that he believes he has 
submitted such detailed evidence.  Unfortunately, the RO did 
not follow-up with the veteran upon receipt of his replies, 
advising him whether or not the received PTSD stressor 
information was detailed enough so as to afford another 
attempt at verification.  Accordingly, the matter is remanded 
so as to provide the veteran with clear and detailed VCAA 
notice as to what information is still needed to support his 
claim, including a statement as to what sort of facts 
surrounded the PTSD stressors are needed, so as to allow for 
verification of the reported events.  

In view of the foregoing, this case is hereby REMANDED for 
the following:  

1.  The RO should contact the veteran and 
his representative and provide written 
notice of the provisions of VCAA which 
are applicable to the claims on appeal.  
The veteran should be specifically 
advised what information and medical or 
lay evidence, not previously submitted, 
is necessary to substantiate his claim of 
service connection for PTSD, and what 
evidence, if any, the veteran is expected 
to obtain and submit, and what evidence 
VA will obtain, as interpreted by the 
Court in Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) and Charles v. Principi, 
16 Vet. App. 370 (2002).  The veteran 
should also be advised that the 
verification of his claimed PTSD 
stressors is needed for any favorable 
disposition of his claim-that 
verification of his claimed PTSD 
stressors is currently impossible without 
a more detailed statement as to 
verifiable facts and circumstances of 
each of the alleged PTSD stressors.  Such 
facts might include the dates, places and 
names of individuals involved, witnesses 
to the PTSD stressor events, or persons 
with knowledge of the PTSD stressor facts 
or circumstances, such as the names of 
any treating physicians, priests, or 
psychiatrists, or fellow service men.  
The veteran should be provided an 
adequate time in which to respond to the 
VCAA notice.  

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act, codified as 
amended at 38 U.S.C. §§ 5102, 5103, 
5103A, are fully complied with and 
satisfied. 

3.  Thereafter, the RO should complete 
any further development deemed warranted 
by the record, to making another attempt 
at the verification of the veteran's 
claimed PTSD stressors, as well as 
scheduling the veteran for a VA PTSD 
examination and opinion if deemed 
warranted, or if indicated by the receipt 
of additional PTSD stressor statements 
and/or verification of any PTSD stressor.  

4.  Thereafter, the RO should 
readjudicate the veteran's claim of 
entitlement to service connection for 
PTSD.  If any decision, in whole or in 
part, remains adverse to the veteran, he 
and his representative should be provided 
a SSOC, with an opportunity to respond 
thereto.  Evidence recently submitted and 
not previously considered should be 
reviewed.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	WARREN W. RICE, JR. 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


